Citation Nr: 1022768	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  05-33 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for the cause of the Veteran's 
death.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran had active military service from April 1942 to 
November 1945.  He also had a period of unverified military 
service from November 1950 to February 1953.  For purposes of 
this decision, the Board considers this second period of 
service to constitute active service, due to Surgeon 
General's Office (SGO) hospital admission cards that confirm 
the Veteran had combat injuries in Korea in that timeframe.  
The Veteran died in June 1957.  The appellant is his widow 
(surviving spouse).  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.  

As support for her claim, the appellant testified at a 
hearing before RO personnel in March 2006.  

The Veteran's claim file was lost sometime in the 1980s.  
Despite  search efforts in the late 1980s and early 1990s, VA 
was unable to locate the file.  However, VA partially rebuilt 
the Veteran's claims file with copies of certain medical 
evidence and procedural documents.  If the entire claims file 
is located in the future, the appellant will so be advised.    




FINDINGS OF FACT

1.  The RO denied service connection for the cause of the 
Veteran's death in a December 1993 rating decision.  Although 
notified of the denial, the appellant did not initiate an 
appeal.  

2.  The additional evidence received since the December 1993 
rating decision is either cumulative or redundant of evidence 
previously considered, does not relate to an unestablished 
fact necessary to substantiate the claim, and does not raise 
a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  With regard to the claim for service connection for the 
cause of the Veteran's death, the December 1993 rating 
decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.160(d), 20.200, 20.201, 20.302, 20.1103 (2009).

2.  New and material evidence has not been received since the 
final December 1993 rating decision to reopen the claim on 
appeal.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

With regards to the new and material evidence to reopen the 
cause of death claim, review of the claims folder reveals 
compliance with the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The duty to notify was 
accomplished by way of VCAA letters from the RO to the 
appellant dated in June 2004, August 2004, and July 2006.  
Those letters effectively satisfied the notification 
requirements of the VCAA consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing her about 
the information and evidence not of record that was necessary 
to substantiate her cause of death claim; (2) informing her 
about the information and evidence the VA would seek to 
provide; (3) informing her about the information and evidence 
she was expected to provide.  See also Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).   

Furthermore, the July 2006 letter from the RO further advised 
the appellant of the effective date element, which would be 
assigned if service connection for cause of death claim was 
awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  

In addition, with regard to her Dependency and Indemnity 
Compensation (DIC) claims, the June 2004 and August 2004 VCAA 
notice letters are, taken as a whole, essentially compliant 
with the recent U. S. Court of Appeals for Veterans Claims 
(Court) decision in Hupp v. Nicholson, 21 Vet. App. 342, 352-
53 (2007).  The Board emphasizes that the Veteran did not 
have any adjudicated service-connected disabilities at the 
time of his death in June 1957.  

Moreover, with regard to new and material evidence, the June 
2004 and August 2004 VCAA notice letters are compliant with 
the Court's decision in Kent v. Nicholson, 20 Vet. App. 1 
(2006), as they sufficiently explained the deficiencies in 
the evidence when the claim was previously considered.  The 
appellant was also informed that she had submitted no 
evidence to support her claim.  Thus, the appellant has 
received all required notice in this case, such that there is 
no error in the content of VCAA notice.    

With regards to the timing of her VCAA notice, the Board sees 
the RO did not provide the appellant all necessary VCAA 
notice prior to initially adjudicating her cause of death 
claim in January 2005, the preferred sequence.  Pelegrini II, 
18 Vet. App. at 120 (2004).  But the Court in Pelegrini II 
also clarified that in these situations VA does not have to 
vitiate that decision and start the whole adjudicatory 
process anew, as if that decision was never made.  Id.  
Rather, VA need only ensure the appellant receives (or since 
has received) content-complying VCAA notice, followed by 
readjudication of her claim, such that the intended purpose 
of the notice is not frustrated and she is still provided 
proper due process.  In other words, she must be given an 
opportunity to participate effectively in the processing of 
her claim.  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit Court) recently held that a 
Statement of the Case (SOC) or Supplemental SOC (SSOC) can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) 
(Mayfield IV).  In fact, as a matter of law, VA may cure a 
timing of notice defect by taking proper remedial measures, 
such as issuing a fully compliant VCAA notice and subsequent 
SOC or SSOC.  See also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).

Here, however, the RO did not issue a subsequent SSOC after 
sending its final July 2006 VCAA Dingess notice letter.  So 
in essence, based on the above caselaw, the timing defect in 
VCAA notice was not rectified.  Regardless, the Court also 
recently held the failure of the claimant to submit 
additional evidence following proper VCAA notification may 
constitute a waiver of readjudication or render the error 
harmless.  Cf. Medrano v. Nicholson, 21 Vet. App. 165, 173 
(2007).  Here, the appellant did not submit any additional 
pertinent evidence in response to the July 2006 VCAA notice 
letter.  Therefore, the absence of a subsequent SSOC after 
this notice is not prejudicial because the result of such a 
readjudication on exactly the same evidence and law 
previously considered would be no different than the previous 
adjudication.  Medrano, 21 Vet. App. at 173.  As such, the 
Board concludes prejudicial error in the timing of VCAA 
notice has not been established.  See Shinseki v. Sanders, 
129 S. Ct. 1696 (2009) (reversing prior case law imposing a 
presumption of prejudice on any notice deficiency).

With respect to the duty to assist, this duty has been met as 
to both the original cause of death claim and also the latter 
claim to reopen based on new and material evidence.  That is, 
the RO has secured SGO hospital admission cards and some 
service personnel records (SPRs) from the Veteran's second 
period of service.  The appellant, for her part, has also 
submitted a death certificate, several written personal 
statements, hearing testimony, and argument from her 
representative.  The appellant has not indicated that any 
available private medical evidence of the Veteran remains 
outstanding.  

In addition, the Board finds that the evidence here does not 
require that a VA medical opinion be obtained with respect to 
appellant's DIC claim for benefits.  In this vein, the Board 
acknowledges the recent Federal Circuit cases of DeLaRosa v. 
Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008) and Wood v. 
Peake, 520 F.3d 1345 (Fed. Cir. 2008), which held that 38 
U.S.C.A. § 5103A(a) does not require the VA to assist a 
claimant in obtaining a medical opinion or examination in a 
DIC claim when no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  Here, the 
death certificate indicates that the cause of death was "not 
determined."  Although the appellant contends that the 
Veteran's death was generally due to "pain" from wounds and 
surgery the Veteran sustained in combat during his Korea 
service, there is no post-service medical evidence from 1953 
to 1957 documenting treatment for residual problems.  Even 
the appellant herself has not clarified what specific disease 
or disorder the Veteran died from.  As such, a medical 
opinion would serve no purpose in this case. 

The Board acknowledges that the original claims file was lost 
in the 1980s.  Efforts to find the claims file in the early 
1990s were documented as unsuccessful by the VA.  It appears 
that any service treatment records (STRs) that had been 
previously associated with the claims file are now lost and 
missing.  In April 1991, the National Personnel Records 
Center (NPRC) was only able to secure copies of SGO reports 
dated in January 1944, February 1944, April 1951, and June 
1951.  VA was only able to partially rebuild the Veteran's 
claims file.  VA has a heightened duty to assist a claimant 
in developing his/her claim when the Veteran's service 
records are not available for any reason.  This duty includes 
the search for alternate medical records, as well as a 
heightened obligation on the Board's part to explain its 
findings and conclusions, and carefully consider the benefit-
of-the-doubt rule.  See Cromer v. Nicholson, 19 Vet. App. 
215, 217-18 (2005); Pruitt v. Derwinski, 2 Vet. App. 83, 85 
(1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  In 
the present case, the VA fulfilled this duty by securing 
whatever alternative SGO reports that were available.  The 
appellant was also sent a NA Form 13075 (Questionnaire About 
Military Service) which she completed.  The VA was not able 
to secure any additional records.  There is no basis for any 
further pursuit of STRs, as such efforts would be futile.  
38 C.F.R. § 3.159(c)(2) and (3).  In any event, the Board has 
conceded that the Veteran suffered injuries and wounds during 
combat service in Korea in 1951, and underwent surgery in 
service (a thoracocentesis) as well.  

Overall, the Board is satisfied that the duty to assist has 
been met.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2009).  

Governing Laws and Regulations for Cause of Death with New 
and Material Evidence Analysis

When it is determined that a Veteran's death was service 
connected, his surviving spouse is generally entitled to DIC 
with service connection determined according to the standards 
applicable to disability compensation.  38 U.S.C.A. § 1310 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.5(a) (2009); see 
generally 38 U.S.C.A. Chapter 11.  Generally, a Veteran's 
death is service connected if it resulted from a disability 
incurred or aggravated in the line of duty in the active 
military, naval, or air service.  38 U.S.C.A. §§ 101(16), 
1110; 38 C.F.R. §§ 3.1(k), 3.303.  

To establish service connection for the cause of the 
Veteran's death, the service-connected disability must be 
either the principal or a contributory cause of death.  38 
C.F.R. § 3.312(a).  A disability is the principal cause of 
death if it was the immediate or underlying cause of death, 
or was etiologically related to the death.  38 C.F.R. § 
3.312(b).  A disability is a contributory cause of death if 
it contributed substantially or materially to the cause of 
death, combined to cause death, aided or lent assistance to 
producing death - e.g., when a causal (not just a casual) 
connection is shown.  38 C.F.R. § 3.312(c).

In short, the appellant is entitled to DIC benefits if the 
principal or contributory cause of the Veteran's death was 
(1) an already service-connected disability that caused or 
aggravated another disability, directly leading to the 
Veteran's death; or (2) a previously nonservice-connected 
disability that was in fact incurred or aggravated by 
service.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.303(a), 3.310, 
3.312.

The Veteran died on June [redacted], 1957.  The death certificate did 
not list any principal or contributory cause of death.  That 
is, the cause of death was listed as "not determined."  No 
autopsy was performed.  At the time of his death, the claims 
file does not indicate that the Veteran had any adjudicated 
service-connected disabilities.  The appellant has conceded 
that the Veteran was not receiving any VA compensation for 
his in-service injuries.  The appellant-widow asserts that 
the Veteran's death in June 1957, four years after his 1953 
discharge, was generally due to "pain" from wounds and 
surgery the Veteran sustained in combat during his Korea 
service.  See appellant statements dated in June 1993, 
November 1993, February 1994, and July 1994; affidavit from 
appellant dated in November 1991; and March 2006 hearing 
testimony.  

The RO last denied service connection for the cause of the 
Veteran's death in a December 1993 rating decision.  The RO 
notified the appellant of that decision and apprised her of 
her procedural and appellate rights, but she did not initiate 
an appeal.  Therefore, that decision is final and binding on 
her based on the evidence then of record.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.302, 
20.1103 (2009).

The appellant's claim to reopen service connection for the 
cause of the Veteran's death was received in May 2004.  
Therefore, the amended regulations are for application.  See 
66 Fed. Reg. at 45,620, indicating to apply the revised 
version of 38 C.F.R. § 3.156 to petitions to reopen filed on 
or after August 29, 2001.  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  But see 
Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not 
require the Secretary [of VA] to consider the patently 
incredible to be credible").

The RO denied service connection for the cause of the 
Veteran's death in its December 1993 rating decision because 
it found that although the Veteran underwent surgery in 
service (a thoracocentesis) for combat wounds and injuries, 
his cause of death on his death certificate was still 
undetermined.  

Evidence of record at the time of the December 1993 rating 
decision consisted of SGO hospital admission cards; SPRs from 
the Veteran's second period of service; an affidavit from 
appellant dated in November 1991; various personal statements 
by the appellant; a June 1957 death certificate; as well as 
various documented correspondence from the VA in efforts to 
rebuild the claims file.  

Evidence received since the December 1993 rating decision 
consists of duplicate SGO reports; lay statements from the 
appellant dated in February 1994 and July 2004, including 
other various lay statements; May 2006 hearing testimony; an 
October 2009 Appellant Brief from her representative; and 
various private and VA medical evidence related to the 
appellant's medical conditions.  

Initially, the Board finds that the copies of SGO reports are 
duplicates of evidence of record at the time of the December 
1993 rating decision.  Therefore, these records are not new 
and cannot form the basis to reopen the claim.  

The Board finds that the lay statements by the appellant, the 
October 2009 Appellant Brief from her representative, and her 
hearing testimony are cumulative of evidence that was 
previously of record.  Specifically, the appellant and 
representative's statements merely repeat and summarize her 
earlier theories regarding the cause of the Veteran's death.  
At the hearing, in particular, the appellant did not indicate 
specifically what disease or disorder the Veteran died from.  
She merely reiterated her previous assertions regarding the 
cause of death being related to his in-service combat wounds 
and the surgically implanted plastic in his abdomen.  
Cumulative or redundant evidence is not new and material.  
38 C.F.R. § 3.156(a).  In this regard, a lay statement which 
is cumulative of previous contentions that were considered by 
the decision maker at the time of the prior disallowance of 
the claim is not "new" evidence.  Bostain v. West, 11 Vet. 
App. 124, 127 (1998); Reid v. Derwinski, 2 Vet. App. 312 
(1992).  Where, as here, the determinative issue is one of 
medical causation, competent medical evidence is required.  
The Board is not required to reopen a claim solely based upon 
lay assertions from the Veteran or her representative.  Moray 
v. Brown, 5 Vet. App. 211, 214 (1993).  See also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
Indeed, in the Routen decision, the Court specifically noted 
that "[l]ay assertions of medical causation cannot suffice to 
reopen a new and material evidence claim under 38 U.S.C. 
5108."  Although more recent caselaw indicates that in 
certain instances lay evidence can be competent to establish 
service connection, in the present case in order to reopen 
the claim lay evidence of a more specific nature is needed 
from the appellant, or medical evidence indicating what the 
cause of the Veteran's death was at the time he was treated 
in 1957.  

With respect to the remaining evidence, the Board finds that, 
although this additional evidence is "new" and, therefore, 
not cumulative or redundant of evidence on file at the time 
of the December 1993 rating decision, it nonetheless is not 
"material" within the meaning of 38 C.F.R. § 3.156(a).  

Specifically, various private and VA medical evidence related 
to the appellant's medical conditions do not pertain or 
relate to the cause of the Veteran's death.  This evidence 
therefore does not relate to an unestablished fact necessary 
to substantiate the cause of death claim, and thus does not 
raise a reasonable possibility of substantiating the cause of 
death claim.  38 C.F.R. § 3.156(a).  In short, no additional 
competent medical evidence was submitted demonstrating the 
specific cause of the Veteran's death or demonstrating that 
the Veteran's death is related to his combat injuries and 
surgery during his Korea service.

Accordingly, the Board finds no new and material evidence to 
reopen the claim for service connection for the cause of the 
Veteran's death.  The claim is not reopened.  38 U.S.C.A. 
§ 5108.  Moreover, inasmuch as the appellant has not 
fulfilled this threshold burden of submitting new and 
material evidence to reopen her finally disallowed claims, 
the benefit-of-the-doubt doctrine is inapplicable.  See 
Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

As no new and material evidence has been received, the claim 
of service connection for the cause of the Veteran's death is 
not reopened and the appeal is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


